Pannell, Judge,
concurring specially. The part of the specifications of negligence in the two petitions alleges that certain acts were negligence per se because of the violation of the following: Code §§ 68-1626(b)2, 68-1626(a), and 68-1626(c). There are no such Georgia Code sections, nor are there any such sections of Georgia Law as Code Ann. §§ 68-1626(b)2, 68-1626(a), and 68-1626 (c). Mallard v. State, 220 Ga. 31 (136 SE2d 755); Morgan v. Todd, 214 Ga. 497 (106 SE2d 37); Bowen v. State, 215 Ga. 471 (111 SE2d 44); Underwood v. Atlanta & W. P. R Co., 217 Ga. 226 (122 SE2d 100). However, since the facts constituting the alleged violation of law are set forth in the allegations of negligence and the decision here being on general demurrer, the allegations are sufficient.